August 13, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayles (U.S. Patent No. 2,658,640).

    PNG
    media_image1.png
    194
    341
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    351
    media_image2.png
    Greyscale

As for Claim 1, Bayles teaches an article of furniture comprising: a base 50, a plurality of panels 22, 42, 44, 46, 48 forming an outer surface of the article of furniture, and a plurality of struts 12 for securing the panels in place; the base having an outer periphery which is securable to at least some of the panels, the base being configured for placement on a floor surface; the struts each having an elongated member which is configured for securement to at least two adjacent panels which are oriented nonplanar with one another; and wherein the adjacent panels are secured to the respective struts with removable fasteners.
As for claim 2, Bayles teaches that at least two adjacent panels are oriented substantially perpendicular to one another.
As for claim 3, Bayles teaches that at least three adjacent panels are each oriented substantially perpendicular to one another.
As for claim 4, Bayles teaches that the panels define an interior of the article of furniture, and the base includes an opening for accessing the interior of the article of furniture.
As for claim 5, Bayles teaches that the base is rectangular in shape.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bayles (U.S. Patent No. 2,658,640) in view of Moyer (U.S. Patent No. 5,080,438).
Bayles teaches the structure substantially as claimed including that the panels are fastened to the struts (see the specification at column 2, lines 49-54 where it describes certain panels, such as “panel or wall 48” is “fastened to the frame member” and “fastened in place” but does specify with what is used to the fasten the panel to the frame.

    PNG
    media_image3.png
    154
    193
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    175
    235
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    203
    322
    media_image5.png
    Greyscale

However, Moyer teaches a modular piece of furniture that uses nuts and bolts to fasten panels to a frame structure, wherein the threaded nut is fixedly secured to the panel, the strut includes a hole, and the threaded bolt extends through the hole and is threadingly engaged with the threaded nut. Moyer also teaches that the panels are covered with an upholstery 17 wherein the upholstery of at least one of the panels includes a cushioning 24; wherein the fasteners are disposed behind the upholstery. It would have been obvious and well within the level of ordinary skill in the art to fasten the panels, as taught by Bayles, with bolts and nuts, such as those taught by Gorkin, since bolts and nuts are well-known in construction and assembly of modular furniture because the bolts and nuts would make the article of furniture easier to assemble and disassemble.  It would have been obvious and well within the level of ordinary skill in the art to cover the panels, as taught by Bayles, with upholstery and cushions, since the upholstery and cushions would improve the aesthetic appearance of article of furniture as well as provide comfort to someone sitting on the article of furniture.
As for claim 11, Bayles teaches that each of the panels are oriented along a substantially vertical plane or a substantially horizontal plane.

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heuss (U.S. Patent No. 2,658,640) in view of Nagar (DE 3135869 A1).
Bayles teaches the structure substantially as claimed but does not teach a modular seating system including a plurality of adjacent articles of furniture according to claim 1.

    PNG
    media_image6.png
    213
    168
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    283
    203
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    228
    160
    media_image8.png
    Greyscale

However, Heuss teaches articles of furniture that can be placed adjacent to one another, wherein at least two of the articles of furniture are shaped differntly from one another.  It would have been obvious and well within the level of ordianry skill in the art to include the article of furniture, as taught by Bayles, in moduolar seating system and to make the article of furniture in different shapes, as taught by Heuss, since it could create a syetm of furnture that woud srve several purposes and allow one to vary the amount of space that is used in an area or room in which the seating system is used. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636